Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 6/4/21.
Claims 1-5, 7-8, 10-12, 14-18 and 20-23 are pending.

Response to Arguments
Rejections under 35 U.S.C. §112

Without conceding to the priority of the rejections, and solely to advance prosecution, Applicant has amended the independent claims herein to remove at least the elements “the hash value comprising a first set of characters and a second set of characters; and determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available.” Thus, Applicant requests the rejections be withdrawn.

The applicant’s amendments are sufficient to overcome the rejections of claims 1 and 15, however claim 8 has not been amended to remove the language in question. Accordingly the rejections of claims 1 and 15 (and the respective dependent claims) are withdrawn, but the rejection of claim 8 (and respective dependent claims) is maintained.

Rejections Under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive.

… The cited portions of O’Brien appear to generally describe that a message can be sent to a destination drone using other drones in between the source of the message and the destination drone if the destination drone is outside of a signal range of the source. In contrast, Applicant has amended the independent claims to include the elements of dependent claim 6 (and 13 and 19 respectively) along with additional clarifying details. For example, independent claim 1 now recites at least “providing, by the computing apparatus, the locked copy of the updated version of the first vehicle profile package to a second vehicle through an optimized communication pathway, wherein the optimized communication pathway includes a first group of intermediary vehicles or devices in between the first vehicle and the second vehicle, and wherein the first group of intermediary vehicles or devices are selected instead of a second group of intermediary vehicles or devices based on short range wireless communications being possible using the first group of intermediary vehicles or devices,” … O’Brien appears to be silent as to at least these additional clarifying details. The remaining references also fail to remedy these deficiencies of O’Brien as well.

The examiner respectfully disagrees. O’Brian discloses selecting intermediary vehicles which are “available” (see e.g. par. [0015]) and/or “close-by” (see e.g. par. [0017]) and also discloses the vehicles communicate via “short range wireless communications” (see e.g. par. [0026] “communications can utilize … Bluetooth, or other wireless short range communication mechanisms”). Accordingly, as indicated below, O’Brian discloses the claimed selection on vehicles “based on short range wireless communications”. 

Applicant’s arguments with respect to claims 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 8 recites:
… generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters; and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available; …

The specification does not appear to include a description of these limitations. The closest description appears to be found at applicant’s par. [0024] which reads:
[0027] Each one of the vehicles and mobile devices that receive the update notification message can include an update unit 140 that can detect an update for a vehicle profile package within the network 110. To that end, the update unit 140 can operate on update data carried by the received notification message in order to validate the update. In one 

While it could be argued that the “second set of characters” is mapped to any characters which are not in the “particular group of characters” this does not disclose that this second set “fail[ing] to satisfy the validation rule” indicates the availability of an update. Instead it appears the validation rule is simply not applied to them. Further, the statement that the vehicle can “continue generating validation data in response to a negative determination” appears to indicate that when a validation fails a new set or sets of characters will be generated. Fig. 6 and the related disclosure at par. [0074] do not appear to provide any additional detail. Accordingly, the claim does not appear to be supported by the specification.
Claims 10-12 and 14 depend from claim 8 and are rejected accordingly.
Claim 21 recites: 
… wherein a first portion of the locked copy is provided on the first optimized communication pathway, and wherein a second portion of the locked copy is provided on a second optimized communication pathway …

The specification discloses splitting a “signal” into first and second portions (i.e. packets, see par. [0095] and [0097]) but does not appear to explicitly disclose these portions provided on first and second communication pathways. Accordingly, the specification does not appear to indicate applicant had possession of the invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites:
… generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters; and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, that the updated version of the first vehicle profile package is available; …


Claims 10-12 and 14 depend from claim 8 and are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0238338 to O’Brien et al. (O’Brien).

Claim 1: O’Brien discloses a method, comprising: 

receiving update data corresponding to a portion of an updated version of the first vehicle profile package (e.g. par. [0053] “relay the further updated message to the destination drone”); and
generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”, note that this hash could conceptually be divided into two sets); 
receiving, by the computing apparatus, a copy of the updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the first drone form the block of the blockchain”); 

providing, by the computing apparatus, the locked copy of the updated version of the first vehicle profile package to a second vehicle (par. [0043] “relay the further updated message to the destination drone”) through an optimized communication pathway, wherein the optimized communication pathway includes a first group of intermediary vehicles or devices in between the first vehicle and the second vehicle (par. [0015] “The messages may be re-routed at each hop based upon signal strength … available drones, etc.”, par. [0017] “identify close-by vehicles”), and wherein the first group of intermediary vehicles or devices are selected instead of a second group of intermediary vehicles or devices based on short range wireless communications being possible using the first group of intermediary vehicles or devices (par. [0014] “The other drone may relay the message to the intended drone, which is out of range of the central controller, but in range of the other drone”, par. [0026] “communications can utilize … Bluetooth, or other wireless short range communication mechanisms”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 10,637,666 to Blankstein et al. (Blankstein).

Claim 2: O’Brien teaches the method of claim 1, wherein the locking comprises encrypting the copy using an encryption key that includes the hash value (par. [0039] “hashed or otherwise encrypted”).

O’Brien does not explicitly disclose the using an encryption key that includes the hash value. 

Blankstein teaches encrypting a block using an encryption key that includes a hash value (col. 7, lines 59-61 “derive DApp-specific private key from the user private key and the hash”). 

It would have been obvious at the time of filing to lock access to the copy by encrypting the copy using an encryption key that includes the hash value (Blankstein col. 7, lines 59-61 “derive … private key from the user private key and the hash”). Those of ordinary skill in the art would have been motivated to do so as a known alternate method of preforming the encryption (O’Brien par. [0039] “hashed or otherwise encrypted”). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien).

Claim 3: O’Brien and Madisetti teach claim 1, further comprising exchanging messages with the second vehicle (par. [0025] “As devices receive the request, responses to the request or generated and sent back to the requesting device”).

O’Brien does not explicitly disclose exchanging the locked copy for a copy of an updated version of a second vehicle profile package. 

It would have been obvious at the time of filing to exchange copies of updated profiles. Those of ordinary skill in the art would have been motivated to do so when a sub-set of operational parameters on each of the vehicles were successful and desired to be deployed (e.g. [0021] “operational parameters of a successful drone”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 4: O’Brien discloses claim 3, further comprising receiving a reward for sending the locked copy (par. [0017] “may earn trust from the system”).



Konrardy teaches receiving a notification of a reward (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted … a reduction in a cost”).

It would have been obvious at the time of filing to receive a notification of a reward (col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”) for sending the locked copy (O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 10,447,483 to Su (Su).

Claim 5: O’Brien discloses claim 1, but does not disclose wherein the providing comprises determining that the second vehicle is compatible with the updated version of the first vehicle profile package.

Su teaches determining that a second vehicle is compatible with an update (col. 13, lines 29-35 “select the firmware update file … based on compatibility information”).

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 10,447,483 to Su (Su) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 7: O’Brien and Su teach claim 5, wherein the providing further comprises sending a recommendation message for the updated version of the first vehicle profile package to the vehicle (O’Brien par. [0043] “relay the further updated message to the destination drone”).

O’Brien and Su do not explicitly teach the message is a recommendation message1. 

Konrardy teaches a recommendation message (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted”).

.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 2018/0322491 to Madisetti et al. (Madisetti).

Claim 8: O’Brien discloses a vehicle, comprising: 
an apparatus comprising, 
at least one processor (see e.g. fig. 4, “processor” 420); and 
at least one memory device functionally coupled to the at least one processor (see e.g. fig. 4, “memory” 430”), the at least one memory device having instructions encoded thereon that, in response to execution by the at least one processor, cause the apparatus to perform or facilitate operations comprising: 
determining that an update for a first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”), wherein the first vehicle profile package comprises a group of components, and wherein a first component of the group of 
receiving update data corresponding to a portion of an updated version of the first vehicle profile package (e.g. par. [0053] “relay the further updated message to the destination drone”);
generating, using at least the update data, validation data to establish availability of the updated version of the first vehicle profile package, wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0016] “a hash of the message, which may be compared with the hash derived from the received message … If the two hashes match, the message may be considered authentic”, note that this hash could conceptually be divided into two sets); and
determining, based on determining that the first set of characters of the hash value satisfies a validation rule, that the updated version of the first vehicle profile package is available (par. [0016] “a hash of the message, which may be compared with the hash derived from the 
receiving a copy of an updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the fist drone form the block of the blockchain”); 
locking access to the copy of the updated version of the first vehicle profile package (par. [0041] “generate a block 214 … hashed 216 into the blockchain”); and 
providing the locked copy of the updated version of the first vehicle profile package to a second vehicle (par. [0043] “relay the further updated message to the destination drone”) through an optimized communication pathway, wherein the optimized communication pathway includes a first intermediary vehicle or device in between the first vehicle and the second vehicle (par. [0015] “The messages may be re-routed at each hop based upon signal strength … available drones, etc.”), and wherein the first intermediary vehicle or device is selected and provided a route for the first intermediary vehicle or device (par. [0015] “alter the path or speed of an intermediary drone to allow it to relay a message”).

O’Brian does not explicitly disclose: 


Gur teaches:
selecting a first intermediary vehicle to communicate the update based on a predetermined route of the first intermediary vehicle or device (par. [0049] “update packages maybe selected based on … a planned route for the drone”).

It would have been obvious at the time of filing to select a first intermediary vehicle instead of a second intermediary vehicle based on a predetermined route of the first intermediary vehicle (Gur par. [0049] “update packages maybe selected based on … a planned route for the drone”, O’Brian par. [0015] “alter the path or speed of an intermediary drone to allow it to relay a message”, par. [0025] “each response providing an answer as to the ability of each respective device to fulfill the request”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of communicating the message which would have avoided the need to reprogram the path of a vehicle. In other words, if it is determined that a vehicle has a predetermined route which would allow for communication with the target vehicle there would be no need to re-route it.

O’Brian and Gur do not teach: 


Madisetti teaches:
generating validation data wherein the validation data comprises a hash value, the hash value comprising a first set of characters and a second set of characters (par. [0014] “generating a hashed verification record by applying a hash function to the generated verification record”); and
determining, validity based on determining that the first set of characters of the hash value satisfies a validation rule and the second set of characters of the hash value fails to satisfy the validation rule, (par. [0014] “confirming the user identity by determining the decrypted user identification by determining the decrypted user identification information and the retrieved user identification information are at least a partial match”, note that in the case of a partial match a second set of characters would not match”). 

It would have been obvious at the time of filing to determine the availability of an update (O’Brian par. [0016] “If the two hashes match, the message may be considered authentic”) when a first, but not second, set of characters satisfy a validation rule (Madisetti par. [0014] “a partial match”). Those of ordinary skill in the art would have been motivated to do so as a known means of validating a received message which would have produced only the expected 

Claim 10: O’Brien, Gur and Madisetti teach claim 8, further comprising exchanging messages with the second vehicle (par. [0025] “As devices receive the request, responses to the request ore generated and sent back to the requesting device”).

O’Brien, Gur and Madisetti do not explicitly teach exchanging the locked copy for a copy of an updated version of a second vehicle profile package. 

It would have been obvious at the time of filing to exchange copies of updated profiles. Those of ordinary skill in the art would have been motivated to do so when a sub-set of operational parameters on each of the vehicles were successful and desired to be deployed (e.g. [0021] “operational parameters of a successful drone”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 11: O’Brien, Gur and Madisetti teach claim 10, further comprising receiving a reward for sending the locked copy (par. [0017] “may earn trust from the system”).

O’Brien, Gur and Madisetti do not explicitly teach receiving a notification of a reward.

Konrardy teaches receiving a notification of a reward (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted … a reduction in a cost”).

It would have been obvious at the time of filing to receive a notification of a reward (col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”) for sending the locked copy (O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,447,483 to Su (Su).

Claim 12: O’Brien, Gur and Madisetti teach claim 8, but do not disclose wherein the providing comprises determining that the second vehicle is compatible with the updated version of the first vehicle profile package.



It would have been obvious at the time to determine the second vehicle (e.g. O’Brien par. [0043] “the destination drone”) is compatible with the updated vehicle profile package (Su col. 13, lines 29-35 “based on compatibility information”). Those of ordinary skill in the art would have been motivated to do so to ensure applying the update would not disrupt operation of the vehicle.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 2018/0322491 to Madisetti et al. (Madisetti) in view of US 10,447,483 to Su (Su) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 14: O’Brien, Gur, Madisetti and Su teach claims 5, 12 and 18, wherein the providing further comprises sending a recommendation message for the updated version of the first vehicle profile package to the vehicle (O’Brien par. [0043] “relay the further updated message to the destination drone”).

2. 

Konrardy teaches a recommendation message (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted”).

It would have been obvious at the time of filing to send a recommendation message (Konrardy col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”, O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur).

Claim 15: O’Brien discloses an apparatus, comprising: 
at least one processor (see e.g. fig. 4, “processor” 420) that executes instructions to cause the apparatus to perform or facilitate operations comprising, 

receiving a copy of an updated version of the first vehicle profile package (par. [0038] “retrieving the operational parameters of the fist drone form the block of the blockchain”);
locking access to the copy of the updated version of the first vehicle profile package (par. [0041] “generate a block 214 … hashed 216 into the blockchain”); and 
providing the locked copy of the updated version of the first vehicle profile package to a second vehicle (par. [0043] “relay the further updated message to the destination drone”) through an optimized communication pathway, wherein the optimized communication pathway includes a first intermediary vehicle or device in between the first vehicle and the second vehicle (par. [0015] “The messages may be re-routed at each hop based upon signal strength … available drones, etc.”), and wherein the first intermediary vehicle or device is selected and provided a route for the first intermediary 

O’Brian does not explicitly disclose: 
wherein the first intermediary vehicle or device is selected instead of a second intermediary vehicle or device based on a predetermined route of the first intermediary vehicle or device.

Gur teaches:
selecting a first intermediary vehicle to communicate the update based on a predetermined route of the first intermediary vehicle or device (par. [0049] “update packages maybe selected based on … a planned route for the drone”).

It would have been obvious at the time of filing to select a first intermediary vehicle instead of a second intermediary vehicle based on a predetermined route of the first intermediary vehicle (Gur par. [0049] “update packages maybe selected based on … a planned route for the drone”, O’Brian par. [0015] “alter the path or speed of an intermediary drone to allow it to relay a message”, par. [0025] “each response providing an answer as to the ability of each respective device to fulfill the request”). Those of ordinary skill in the art would have been motivated to do so as an alternate means of communicating the message which would have avoided the need to reprogram the path of a vehicle. In other words, if it is determined that a 

Claim 16: O’Brien and Gur teach claim 15, further comprising exchanging messages with the second vehicle (par. [0025] “As devices receive the request, responses to the request ore generated and sent back to the requesting device”).

O’Brien and Gur do not explicitly teach exchanging the locked copy for a copy of an updated version of a second vehicle profile package. 

It would have been obvious at the time of filing to exchange copies of updated profiles. Those of ordinary skill in the art would have been motivated to do so when a sub-set of operational parameters on each of the vehicles were successful and desired to be deployed (e.g. [0021] “operational parameters of a successful drone”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 17: O’Brien and Gur teach claim 16, further comprising receiving a reward for sending the locked copy (par. [0017] “may earn trust from the system”).



Konrardy teaches receiving a notification of a reward (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted … a reduction in a cost”).

It would have been obvious at the time of filing to receive a notification of a reward (col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”) for sending the locked copy (O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 10,447,483 to Su (Su).

Claim 18: O’Brien and Gur teach claim 15, but do not disclose wherein the providing comprises determining that the second vehicle is compatible with the updated version of the first vehicle profile package.

Su teaches determining that a second vehicle is compatible with an update (col. 13, lines 29-35 “select the firmware update file … based on compatibility information”).

It would have been obvious at the time to determine the second vehicle (e.g. O’Brien par. [0043] “the destination drone”) is compatible with the updated vehicle profile package (Su col. 13, lines 29-35 “based on compatibility information”). Those of ordinary skill in the art would have been motivated to do so to ensure applying the update would not disrupt operation of the vehicle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2019/0102164 to Gur et al. (Gur) in view of US 10,447,483 to Su (Su) in view of US 10,168,703 to Konrardy et al. (Konrardy).

Claim 20: O’Brien, Gur and Su teach claim 18, wherein the providing further comprises sending a recommendation message for the updated version of the first vehicle profile package to the vehicle (O’Brien par. [0043] “relay the further updated message to the destination drone”).

O’Brien and Su do not explicitly teach the message is a recommendation message3. 

Konrardy teaches a recommendation message (col. 5, lines 24-34 “a message recommending the at least one of the plurality of components be adjusted”).

It would have been obvious at the time of filing to send a recommendation message (Konrardy col. 5, lines 24-31 “a message recommending the at least one of the plurality of components be adjusted”, O’Brien par. [0017] “relay communications”). Those of ordinary skill in the art would have been motivated to do so in order to encourage application of updates (e.g. Konrardy col. 5, lines 31-34 “an indication of a reduction of risk, or a reduction in a cost”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2009/0307678 to Wu (Wu).

Claim 21: O’Brian discloses the method of claim 1, but does not explicitly disclose: 
sending, based on determining that the update is available, a request for the update.

Wu teaches: 
sending, based on determining that the update is available, a request for the update (par. [0062] “receives an event notification message from an update server for a particular software component”, par. [0063] “sends a request to the update sever for the particular software component”).

It would have been obvious at the time of filing to send, based on a determination of availability (Wu par. [0062] “receives an event notification message”) a request for the update (Wu par. [0063] “sends a request to the update sever”). Those of ordinary skill in the art would have .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2020/0228932 to Ernst et al. (Ernst). 

Claim 22: O’Brien discloses the method of claim 1, wherein the optimized communication pathway is a first optimized communication pathway. 

O’Brian does not explicitly teach wherein a first portion of the locked copy is provided on the first optimized communication pathway, and wherein a second portion of the locked copy is provided on a second optimized communication pathway.

Ernst teaches wherein a first portion of a message is provided on the first communication pathway, and wherein a second portion of the message is provided on a second communication pathway (par. [0115] “if … more than one packet is being transmitted, the packets may be transmitted over different paths simultaneously to reduce network latency”). 

. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0238338 to O’Brien et al. (O’Brien) in view of US 2020/0215930 to Izumi (Izumi).

Claim 23: O’Brian disclose the method of claim 1, further comprising: 
performing a validation assessment wherein providing the locked copy of the updated version of the first vehicle profile package to the second vehicle is further based on a determination (e.g. par. [0016] “a hash of the message, which may be compared with the hash derived from the received message”).

O’Brian does not disclose:
performing a validation assessment by comparing operational attributes of the vehicle to threshold levels, wherein providing the locked copy of the updated version of the first vehicle profile package to the second vehicle is further based on a determination that the operational attributes of the vehicle satisfy the threshold levels.

Izumi teaches:
performing a validation assessment by comparing operational attributes of a vehicle to threshold levels, wherein providing the updated version to the second vehicle is further based 

It would have been obvious at the time of filing provide the updated version to the second vehicle based on a determination that the operational attributes of the vehicle satisfy the threshold levels (e.g. par. [0142] “When the battery SOC is smaller than the threshold … CPU 11 instructs suspension of the update process”). Those of ordinary skill in the art would have been motivated to do so to ensure the vehicle maintains an acceptable level of charge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that it could be argued that O’Brien’s message falls within a reasonably broad understanding of a “recommendation message” because it “recommends” an application of the profile even if there is no explicit disclosure of a target vehicle not applying the update. Regardless, in the interest of furthering prosecution, the claim is rejected in view of a more explicit disclosure.
        2 The examiner notes that it could be argued that O’Brien’s message falls within a reasonably broad understanding of a “recommendation message” because it “recommends” an application of the profile even if there is no explicit disclosure of a target vehicle not applying the update. Regardless, in the interest of furthering prosecution, the claim is rejected in view of a more explicit disclosure.
        3 The examiner notes that it could be argued that O’Brien’s message falls within a reasonably broad understanding of a “recommendation message” because it “recommends” an application of the profile even if there is no explicit disclosure of a target vehicle not applying the update. Regardless, in the interest of furthering prosecution, the claim is rejected in view of a more explicit disclosure.